

Exhibit 10.13










TERMINATION AGREEMENT




by and between




1.
LifeWatch GmbH

CHE- I 09.281.219
Baarerstrasse 139
6300 Zug
Employer or Company


and




2.
Stephan Rietiker

Obere Rebhalde 29
6340 Baar
Employee






RECITAL


Reference is made to the employment agreement between the Employee and the
Company dated May 12, 2014, effective as of June 1, 2014 (Employment Agreement).


The Employee also serves as a director of the Company and the Company’s Swiss
subsidiaries, namely LifeWatch Turkey Holding AG (CHB-3 89.239.219) and
LifeWatch Europe AG (CHE- 109.293.323) together the Directorships.


The Employer plans to close down its Swiss Operations as a result of the
take-over, which has been completed by the end of 2017. Based upon that, the
Employer and the Employee enter




--------------------------------------------------------------------------------




into the following agreement in order to set forth the terms and conditions of
the termination of the Employment Agreement by mutual consent in full and final
settlement of any claim thereunder (Agreement).


The Employee’s Directorships shall continue and not be terminated by this
Agreement.




1.
TERMINATION OF EMPLOYMENT AGREEMENT



The employment relationship between the Employer and the Employee shall be
terminated by mutual consent effective as of October 31, 2018 (Termination
Date). An extension of the employment relationship beyond the Termination Date
for any reason (e.g. illness, accident) is expressly excluded.


As of October 31, 2018 the Employee is released from the management of the
Company and from any obligation related to or in connection with the employment
relationship, but shall remain a director of the Company and the Company’s
subsidiaries.


2.
DIRECTORSHIPS



In consideration of the benefits received under this Agreement, the Employee
agrees to continue to serve, without additional compensation, save as for out of
pocket expenses, as a director of the Company and the Company’s Subsidiaries
after the Termination Date.


Employer will enter into a consulting agreement with Employer, covering the
Employee’s Directorship with the Company and the Company’s Subsidiaries on or
before the Termination Date. The consulting agreement shall deal with Employee’s
assignment as director of the Company and the Company’s Subsidiaries, the
respective responsibilities, tasks and confidentiality, and also cover certain
ongoing matters and the corporate housekeeping (i.e. pending matters, such as
[*]) as well as expenses incurred by the Employee in connection therewith.


3.
SALARY PAYMENTS AND NOTICE PAY



The Employee’s salary entitlement shall remain unchanged until the Termination
Date.


The Employer will pay Employee, starting as of November 1, 2018 a notice pay of
CHF 225‘00 gross, plus the side benefits provided, i.e. expense allowance of CHF
9‘000 and pension fund contribution of CHF 38’259.






--------------------------------------------------------------------------------




The notice pay and side benefits will be paid out in 6 equal monthly
installments. Expenses incurred until October 31, 2018 will be submitted for
approval no later than November 15 and paid out with the November payroll
payment.


Apart from the Transition Bonus pursuant to Section 4 There will be no
additional payments due to the Employee or owed by the Employer for the
Employees Directorship, except for out of pocket expenses.


4.
TRANSITION BONUS



The Employee will receive a transition bonus of CHF 450’000 gross, to be paid by
January 15, 2019.


For the avoidance of doubt, no pension fund contributions etc. will be paid
(Employer share) and / or deducted (Employee share) with regard to the
transition bonus.


In consideration of the transition bonus, unused vacation days, if any until the
Termination Date, Employee shall be fully compensated and the Employee confirms
to have no claims vis-à-vis the Employer with respect to extra hours and
overtime (Überstunden und Überzeit).


5.
PROPERTY OF THE COMPANY AND E-MAIL ACCOUNT



Until the end of 2018, the Employee will handover to the Company’s archive any
property belonging to the Company, together with all working material as well as
anything the Employee has received from the Employer, or from companies
connected to the Employer, or from third parties on behalf of the Employer, as
well as any work product created by the Employee during the employment
relationship.


The Employee is entitled to keep the laptop provided by Employer. Before the End
of 2018, the Employee will personally bring the laptop to the Employer’s
IT-department, allowing the Employer to make a copy of the hard-drive first and
then wipe the hard-drive clean of all data and proprietary programs.


The Employee will be allowed to keep the E-Mail account for the duration of his
Directorship and/or further notice, but agrees and will allow an electronic
forwarding routine, whereby all e-mails received by Employee are being forwarded
to the Heather Getz (<heather.getz@biotelinc.com>).






--------------------------------------------------------------------------------




6.
REFERENCE LETTER



The Employer shall issue to the Employee a reference letter, duly signed by
Joseph Capper and Kirk Gorman both on behalf of the Company and as
representatives of the BioTelemetry group of companies.


7.
CONFIDENTIALITY



The Employee undertakes not to discuss or use at any time, whether before the
Termination Date or thereafter, any information relating to the Employer or the
Employer’s business, as well as to the content of this Agreement and with best
efforts to keep all confidential information confidential and to treat all
confidential information with utmost confidentiality.


8.
NON-COMPETE



The Employee undertakes not to take up a new position with a competitor of the
Employer or the BioTelemetry group of companies, doing business in the United
States of America (Non-Compete); such Non-Compete shall be limited until
December 31, 2019.


9.
SETTLEMENT CLAUSE



In consideration of the payments received under this Agreement, and upon due
performance by both Parties of their respective obligations under this
Agreement, any and all claims of either Party against the other arising in
connection with the employment relationship and the termination thereof,
irrespective of whether they have already arisen or not shall be fully satisfied
and discharged and no further action shall be brought by the parties hereto in
any forum of any jurisdiction. This waiver of claims shall also be valid with
regard the BioTelemetry group of companies.


The Employee expressly accepts that this Agreement is concluded to the
Employee’s advantage and reflects a balanced compromise between the interests of
the Parties.


The Confidentiality Clause according to Clause 7 and the None-Compete according
to Clause 8 of the Agreement shall survive.


Furthermore, this Settlement Clause shall not be applicable to the Employee’s
directorship; all issues arising out of the directorship or related thereto are
explicitly excluded.






--------------------------------------------------------------------------------




10.
APPLICABLE LAW AND JURISDICTION



This Agreement shall in all respects be governed by, and construed and
interpreted in accordance with, the laws of Switzerland.


[Remainder of the page intentionally left blank; signature page to follow]


***






--------------------------------------------------------------------------------





Place and Date:
 
Place and Date:
Zug, October 31, 2018
 
Zug, October 31, 2018
 
 
 
The Employer
 
The Employee
/s/ JOSEPH CAPPER
 
/s/ STEPHAN RIETIKER
Joseph Capper
 
Stephan Rietiker
 
 
 
/s/ KIRK GORMAN
 
 
Kirk Gorman
 
 
 
 
 
 
 
 





